Citation Nr: 1100014	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a musculoskeletal impairment, claimed as aching 
joints, muscle pain and lower back problems, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for a musculoskeletal 
impairment, claimed as aching joints, muscle pain and lower back 
problems, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a digestive/gastrointestinal disorder, claimed as 
stomach problems and an ulcer, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a 
digestive/gastrointestinal disorder, claimed as stomach problems 
and an ulcer, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a skin disorder, to include as due to an 
undiagnosed illness.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a respiratory disorder, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for fatigue, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.

10.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for headaches, to include as due to an undiagnosed 
illness.

11.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

12.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for memory loss, to include as due to an undiagnosed 
illness.

13.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

14.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2, 1980 to August 20, 
1980 and from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision, decided by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and issued by the RO in Decatur, Georgia (Atlanta RO), 
which, inter alia, denied entitlement to service connection for 
muscle pain, respiratory problems and a skin disorder, and found 
that no new and material evidence had been submitted to reopen 
claims for entitlement to service connection for duodenal ulcer 
and duodenitis (claimed as stomach problems), fatigue, aching 
joints, headaches due to epidural cortisone injection, memory 
loss, and postoperative degenerative disc disease of the lumbar 
spine.   

In addition, an August 2005 rating decision, decided by the RO in 
Columbia, South Carolina and issued by the Atlanta RO, denied 
service connection for musculoskeletal impairment, claimed as 
aching joints, muscle pain and lower back problems, a 
digestive/gastrointestinal disorder, claimed as stomach problems 
and ulcer, skin impairment, claimed as skin disorders, and 
respiratory impairment, claimed as respiratory problems, and 
found that no new and material evidence had been presented in 
order to reopen claims for entitlement to service connection for 
fatigue, headaches and memory loss.

The Veteran's claims file was permanently transferred to the 
Montgomery, Alabama RO (Montgomery RO) in January 2006.  

In an October 2009 rating decision, the Montgomery RO granted 
service connection for PTSD and assigned a 30 percent disability 
rating. 

The Veteran was scheduled for a hearing before a Veterans Law 
Judge in April 2010 at the Atlanta RO (Travel Board Hearing); 
however, he failed to report for the hearing and has not provided 
good cause for his failure to appear.  As such, his request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  

The issues of entitlement to service connection for 
musculoskeletal impairment, claimed as aching joints, muscle pain 
and lower back problems, for a digestive/gastrointestinal 
disorder, claimed as stomach problems and ulcer, for a 
respiratory disorder, claimed as respiratory problems, for 
headaches and for memory loss and entitlement to a disability 
rating in excess of 30 percent for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied entitlement to 
service connection for aching joints, duodenitis and a duodenal 
ulcer (claimed as stomach problems), tinea cruris (claimed as 
skin rash and condition), bronchitis (claimed as asthma, 
recurrent colds, and shortness of breath), fatigue, headaches, 
and memory loss; the Veteran did not file a timely notice of 
disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the May 1999 rating 
decision relates, by itself or when considered with previous 
evidence of record, to unestablished facts necessary to 
substantiate the Veteran's service-connection claims for 
musculoskeletal impairment, claimed as aching joints, muscle pain 
and lower back problems, digestive/gastrointestinal disorder, 
claimed as stomach problems and an ulcer, a respiratory disorder, 
fatigue, headaches and memory loss, all to include as due to an 
undiagnosed illness.

3.  Evidence added to the record since the May 1999 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact necessary 
to substantiate the Veteran's service-connection claim for a skin 
condition, to include as due to an undiagnosed illness.

4.  There is no evidence that the Veteran has a current disorder 
characterized by fatigue which has been chronic or has manifested 
to a compensable degree.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the May 
1999 rating decision sufficient to reopen the Veteran's claims 
for service connection for musculoskeletal impairment, claimed as 
aching joints, muscle pain and lower back problems, 
digestive/gastrointestinal disorder, claimed as stomach problems 
and an ulcer, a respiratory disorder, fatigue, headaches and 
memory loss, all to include as due to an undiagnosed illness.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been received since the May 
1999 rating decision sufficient to reopen the Veteran's claim for 
service connection for a skin condition, to include as due to an 
undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

4.  The criteria for service connection for a disorder manifested 
by fatigue, to include as due to an undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified VA's duty to notify 
in the context of claims to reopen. With respect to such claims, 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Regarding the Veteran's claims to reopen the issues of 
entitlement to service connection for musculoskeletal impairment, 
claimed as aching joints, muscle pain and lower back problems, 
digestive/gastrointestinal disorder, claimed as stomach problems 
and an ulcer, a respiratory disorder, fatigue, headaches and 
memory loss, all to include as due to an undiagnosed illness, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist with regard to this issue, such error was harmless and 
will not be further discussed.

In terms of the Veteran's other claims which are being decided in 
this case, namely his claim to reopen the issue of entitlement to 
service connection for a skin condition and his claim for 
entitlement to service connection for fatigue, the duty to notify 
was satisfied by way of letters sent to the appellant May 2004 
and April 2005 that fully addressed all notice elements and were 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  In addition, these 
letters provided the notice required in Kent, supra.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA treatment records, 
non-VA treatment records, and lay statements have been associated 
with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim to reopen, the duty to provide 
a medical examination or obtain a medical opinion applies only 
when a decision has been made to reopen a finally decided case.  
In the present case, Board has found that no new and material 
evidence has been received in order to reopen the Veteran's claim 
for entitlement to service connection for a skin condition and, 
therefore, the duty to provide a medical examination does not 
apply for this issue.  The Board notes that the issues of service 
connection for musculoskeletal impairment, claimed as aching 
joints, muscle pain and lower back problems, 
digestive/gastrointestinal disorder, claimed as stomach problems 
and an ulcer, a respiratory disorder, and headaches, all to 
include as due to an undiagnosed illness, are being reopened and 
remanded for examinations.

In the instant case, the Board is reopening the Veteran's claim 
for entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.  The Board finds that an 
examination for this claim is not warranted for the following 
reasons.  First, there is no evidence of fatigue in the Veteran's 
service treatment records.  In addition, there is no evidence of 
a diagnosed disorder manifested by fatigue in the record of 
evidence.  Finally, while the Veteran reported that he had 
fatigue, which provided the basis for reopening these claims, 
there is no evidence that this condition manifested to a 
compensable degree at any time during the appeals period.  
Therefore, as the evidence of record does not meet the criteria 
for service connection for these conditions, examinations are not 
warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Claims to Reopen

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for aching 
joints, duodenitis and a duodenal ulcer (claimed as stomach 
problems), tinea cruris (claimed as skin rash and condition), 
bronchitis (claimed as asthma, recurrent colds, and shortness of 
breath), fatigue, headaches, and memory loss. 

As noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal. 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed. The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is 'new and material.'  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2010). Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled. In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is not 
new and material, the inquiry ends and the claim cannot be 
reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to consider all of the evidence received 
since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The Board notes that, in a recent case, the Court found that the 
language of 
38 C.F.R. § 3.156(a) created a low threshold, and viewed the 
phrase "raises a reasonable possibility of substantiating the 
claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent 
with 38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

Claim to reopen - musculoskeletal impairment, claimed as aching 
joints, muscle pain and lower back problems, to include as due to 
an undiagnosed illness

In the May 1999 rating decision, the Veteran's claim for service 
connection for aching joints was denied because the Veteran's 
service treatment records were absent of any treatment, 
complaint, or evaluation of aching joints.  The RO concluded that 
this claimed condition was not shown during the Veteran's active 
duty service.  The RO also noted that the Veteran had subjective 
complaints of aching joints, but that no objective impairment was 
demonstrated by the medical evidence of record.  Post-service 
medical records and examination reports reflected subjective 
complaints of pain, but no evidence of treatment for or 
evaluation of aching joints, and no objective findings upon 
examination.  

The evidence submitted since the May 1999 rating decision 
includes VA and private treatment records.  Since these were not 
part of the claims file at the time of the previous decision, 
they are considered new evidence.  This new evidence includes a 
March 2007 VA medical record which reflects the examiner's 
opinion that the Veteran had polyarthralgias, and that he should 
be screened for "gout/rheumatoid."  This evidence is relevant 
as it relates to an unestablished fact necessary to substantiate 
the claim, by indicating the potential that the Veteran has a 
chronic undiagnosed condition manifested by aching joints, or 
that he actually has a diagnosed disorder.  38 C.F.R. § 3.303, 
3.317.  Accordingly, the appellant's service-connection claim for 
musculoskeletal impairment, claimed as aching joints, muscle pain 
and lower back problems is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Claim to reopen - digestive/gastrointestinal disorder, claimed as 
stomach problems and an ulcer, to include as due to an 
undiagnosed illness

The Veteran's claim for entitlement to service connection for 
duodenitis and a duodenal ulcer (claimed as stomach disorder) was 
denied in the May 1999 decision because the Veteran's duodenitis 
and duodenal ulcer pre-existed active duty and there was no 
evidence that the condition underwent an increase in disability 
while on active duty.  

The evidence received since the May 1999 rating decision includes 
new VA and private medical records which were not considered in 
the May 1999 rating decision.  March 2007 and February 2009 VA 
medical records reflect that the Veteran now has a diagnosis of 
gastroesophageal reflux disease (GERD), hiatal hernia and 
helicobactor pylori.  It is noted in a March 2007 VA medical 
record that helicobactor pylori causes duodenal ulcers.  In 
addition, the Veteran's wife submitted a September 2004 lay 
statement in which she contends that the Veteran has had loose 
bowels and diarrhea since his return from Desert Storm.  This 
evidence is relevant as it relates to an unestablished fact 
necessary to substantiate the claim, by indicating the potential 
that the Veteran has a diagnosed gastrointestinal disorder.  
38 C.F.R. § 3.303.  Accordingly, the appellant's service-
connection claim for digestive/gastrointestinal disorder, claimed 
as stomach problems and an ulcer, to include as due to an 
undiagnosed illness is reopened.  38 U.S.C.A. § 5108;  C.F.R. 
§ 3.156.  

Claim to reopen - skin disorder, to include as due to an 
undiagnosed illness

The Veteran's claim for entitlement to service connection for a 
skin condition or disorder was denied in the May 1999 rating 
decision because the Veteran was diagnosed with tinea cruris, 
which precluded service connection under 38 C.F.R. § 3.317 as an 
undiagnosed illness.  In addition, the RO found that there was no 
evidence in the Veteran's service treatment records that he had a 
skin condition while in the military.  While there was evidence 
that the Veteran had a diagnosis of tinea cruris, there was no 
link between this condition and his active duty.

Evidence added since the May 1999 rating decision includes the 
new private and VA medical records; however, these records only 
show that the Veteran had a diagnosis of tinea, as reflected on a 
February 2009 VA problem list.  None of these records show any 
ongoing treatment for a chronic skin condition or that the 
Veteran's tinea is related to service.  In her September 2004 lay 
statement, the Veteran's wife indicated that the Veteran has 
rashes on his body, and that their son who was born after the 
Veteran had returned from Desert Storm had rashes, as well.  The 
medical evidence, while new, is redundant of the evidence 
considered in the May 1999 rating decision.  In terms of the 
Veteran's wife's lay statement, the Board finds that the 
contentions regarding the Veteran's rashes were made and 
considered in the May 1999 rating decision, and the matter of 
their son's rashes is not relevant to the Veteran's claims.  
Therefore, these records are not material since they do not 
provide an unestablished fact necessary to substantiate the 
appellant's claim, and the claim is not reopened.  38 U.S.C.A. 
§ 5108;  C.F.R. § 3.156.

Claim to reopen - respiratory disorder, to include as due to an 
undiagnosed illness

In the May 1999 rating decision, the Veteran's claim for 
entitlement to service connection for a bronchitis, claimed as 
asthma, recurrent colds, and shortness of breath, was denied 
because his service treatment records were negative for any 
treatment, complaint or evaluation of any respiratory disorder, 
including asthma, bronchitis and shortness of breath.  There was 
no indication of any respiratory disorder while the Veteran was 
in the service.  The RO noted that post-service examinations 
failed to show any chronic respiratory illness.  The RO further 
noted that the Veteran was diagnosed with bronchitis in August 
1994, which was not found to be related to service. 

The new evidence received since the May 1999 rating decision 
includes a March 2007 VA medical record which shows that the 
Veteran reported dyspnea on exertion, February 2009 VA medical 
record which shows that the Veteran had shortness of breath upon 
exertion and a September 2009 VA initial evaluation for 
posttraumatic stress disorder which reflects the Veteran's 
reports that he experienced spikes of anxiety that included chest 
tightness and labored breathing, which lasted approximately 30 
minutes and occurred at least one to two times per week.  He also 
reported that, approximately 18 months prior to the interview, 
the Veteran had a severe episode of shortness of breath while at 
work which required him to be transported to the hospital.  The 
examiner associated these breathing problems with panic disorder; 
however, given the Veteran's reports of shortness of breath upon 
exertion, the Board finds that this evidence tends to 
substantiate the Veteran's claim that he has current respiratory 
difficulties.  These records are relevant as they relate to an 
unestablished fact necessary to substantiate the claim, by 
indicating the potential that the Veteran has an undiagnosed 
respiratory condition or respiratory difficulties associated with 
a diagnosed disorder, other than bronchitis.  38 C.F.R. § 3.303, 
3.317.  Accordingly, the appellant's service-connection claim for 
a respiratory disorder is reopened.  38 U.S.C.A. § 5108;  C.F.R. 
§ 3.156.

Claim to reopen - fatigue, to include as due to an undiagnosed 
illness

The Veteran's claim for entitlement to service connection for 
fatigue was denied in the May 1999 rating decision because the 
Veteran's service treatment records did not show any treatment, 
complaint or evaluation for fatigue.  The RO concluded that this 
claimed condition was not shown during the Veteran's active duty 
service.  The RO also noted that the Veteran had subjective 
complaints of fatigue, but that no objective impairment was 
demonstrated in the medical evidence of record.  Post-service 
medical records and examination reports reflected subjective 
complaints of fatigue, but no evidence of treatment for or 
evaluation of fatigue, and no objective findings upon 
examination.  

The new evidence in the record includes a March 1998 VA medical 
record which shows that the Veteran indicated that he had 
persistent fatigue that was described as getting tired doing 
things such as walking up a flight of stairs.  This evidence is 
relevant as it relates to an unestablished fact necessary to 
substantiate the claim, by indicating the potential that the 
Veteran has a chronic undiagnosed condition manifested by 
fatigue.  38 C.F.R. § 3.317.  Accordingly, the appellant's 
service-connection claim for fatigue is reopened.  38 U.S.C.A. 
§ 5108; C.F.R. § 3.156.

Claim to reopen - headaches, to include as due to an undiagnosed 
illness

The Veteran's claim for entitlement to service connection for 
headaches was denied in the May 1999 rating decision because his 
service treatment records did not show any treatment, complaint 
or evaluation for headaches.  The RO noted that there was no 
record of headaches until 1994, when headaches were shown to be 
secondary to an epidural injection for low back pain.

The new evidence received since the May 1999 rating decision 
includes a March 2007 VA medical record which shows that the 
Veteran complained of headaches and that he was to be screened 
for "cerebral/sinusitis" and that he was to have a computed 
tomography (CT) scan of his head and sinuses.  This evidence is 
relevant as it relates to an unestablished fact necessary to 
substantiate the claim, by indicating the potential that the 
Veteran has a diagnosed disorder associated with his headaches.  
38 C.F.R. § 3.303.  Accordingly, the appellant's service-
connection claim for headaches is reopened.  38 U.S.C.A. § 5108; 
 C.F.R. § 3.156.




Claim to reopen - memory loss, to include as due to an 
undiagnosed illness

The Veteran's claim for entitlement to service connection for 
memory loss was denied in the May 1999 rating decision because 
the Veteran's service treatment records were absent for any 
treatment, complaint or evaluation of memory loss.  The RO also 
noted that post-service treatment reports do not show any 
evidence of treatment or evaluation of memory loss.  VA 
examination reports showed the Veteran's subjective complaints of 
a memory loss, but there were no objective findings of a memory 
loss.

The new evidence received since the May 1999 rating decision 
includes a March 1998 VA neuropsychology progress note, which 
shows that the Veteran's performance on memory tasks was 
impaired.  The examiner noted that the etiology of the Veteran's 
memory problems was undetermined.  In addition, a March 2007 VA 
medical record reflects the Veteran's reports that he had memory 
loss two to three times per week.  It appears that this is 
associated with his headaches.  This evidence is relevant as it 
relates to an unestablished fact necessary to substantiate the 
claim, by indicating that the Veteran may have chronic memory 
problems. 38 C.F.R. § 3.317.  Accordingly, the appellant's 
service-connection claim for memory problems is reopened.  
38 U.S.C.A. § 5108;  C.F.R. § 3.156.

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. In order to prevail in a claim for 
service connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of incurrence 
or aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval, or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 
C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War. See 38 C.F.R. 
§ 3.317.  A 'qualifying chronic disability' includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any other 
illness that the Secretary of VA determines is a medically 
unexplained chronic multi- symptom illness; and (C) any diagnosed 
illness that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence perceptible 
to an examining physician, and other, non medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 month 
period will be considered chronic.  The 6 month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.
 38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if: (1) 
the undiagnosed illness was not incurred during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War; or (2) the undiagnosed illness was caused by a supervening 
condition or event that occurred between most recent departure 
from service in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or (3) the 
illness is the result of willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not required 
to provide competent evidence linking a current disability to an 
event during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular Veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the Veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular Veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98.

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Court has also held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. § 1110 is nevertheless 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Veteran's service personnel records reflect active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.  As such, he is considered a Persian Gulf Veteran.  See 38 
C.F.R. § 3.317.

Service connection - fatigue, to include as due to an undiagnosed 
illness

The Veteran contends that he has fatigue as a result of service. 

Service treatment records do not show any complaints of or 
treatment for fatigue.  A March 1998 VA neuropsychology progress 
note shows that the Veteran indicated that he had persistent 
fatigue that was described as getting tired doing things such as 
walking up a flight of stairs and was upsetting to him because he 
has always been very active.  In addition, a January 2006 letter 
from a private licensed psychologist shows that the Veteran 
reported that he did not have the energy to use the gym equipment 
he had purchased for his home.  

The Board notes that, in order to warrant service connection for 
an undiagnosed illness, it must be a chronic condition, meaning 
that it existed for six months or more or exhibited intermittent 
episodes of improvement and worsening over a 6 month period.  38 
C.F.R. § 3.317.  In this case, there is no evidence that the 
Veteran's claimed fatigue has existed for any such period of 
time.  Therefore, service connection for fatigue must be denied.  
Since the Veteran does not have a diagnosed disorder manifested 
by fatigue, consideration of service connection on a direct basis 
is not necessary.  Combee, supra.

As noted, for a disorder to be service-connected under 38 C.F.R. 
§ 3.317, the symptoms would need to be considered chronic.  The 
Board observes that lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board finds that the Veteran is competent to provide lay 
evidence with regard to the frequency and severity of his 
fatigue; however, in the instant case, the evidence reflects very 
few instances where the Veteran provided such lay evidence.  The 
record contains significant medical records showing treatment of 
various medical conditions, but these records do not show that 
the Veteran indicated he had ongoing complaints of fatigue such 
as to meet the criteria of being considered chronic.  In 
addition, he has not provided any lay evidence that his fatigue 
is related to or the result of a diagnosed disorder.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for a musculoskeletal 
impairment, claimed as aching joints, muscle pain and lower back 
problems, and to include as due to an undiagnosed illness, is 
reopened.  To this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
entitlement to service connection for a 
digestive/gastrointestinal disorder, claimed as stomach problems 
and an ulcer, and to include as due to an undiagnosed illness, is 
reopened.  To this extent, the appeal is granted.

As no new and material evidence has been received, the claim to 
reopen entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.

As new and material evidence has been received, the claim for 
entitlement to service connection for a respiratory disorder, to 
include as due to an undiagnosed illness, is reopened.  To this 
extent, the appeal is granted.

As new and material evidence has been received, the claim for 
entitlement to service connection for fatigue, to include as due 
to an undiagnosed illness, is reopened.  To this extent, the 
appeal is granted.

As new and material evidence has been received, the claim for 
entitlement to service connection for headaches, and to include 
as due to an undiagnosed illness,  is reopened.  To this extent, 
the appeal is granted.

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.

As new and material evidence has been received, the claim for 
entitlement to service connection for memory loss, to include as 
due to an undiagnosed illness, is reopened.  To this extent, the 
appeal is granted.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for entitlement to service 
connection for musculoskeletal impairment, claimed as aching 
joints, muscle pain and lower back problems, the Board notes that 
the March 2007 VA medical record reflected that he was to undergo 
a screen for gout/rheumatoid.  The results of this screen are not 
in the claims file, and it is unclear if it was every completed.  
On remand, the RO should attempt to obtain the results of this 
screen.  In addition, the Veteran has been assessed with 
polyarthralgias.  The Board finds that the Veteran has met the 
criteria for a VA examination, to determine whether the Veteran 
had a current diagnosis with regard to joint pain and, if there 
is a diagnosed disorder, whether it is related to service.

In terms of the Veteran's claim for entitlement to service 
connection for a digestive/gastrointestinal disorder, claimed as 
stomach problems and an ulcer, to include as due to an 
undiagnosed illness, the Board notes that the Veteran has had 
several diagnoses of gastrointestinal disorders, that he had a 
duodenal ulcer when he entered service and that he has complained 
of epigastric pain since he left active duty.  The Board finds 
that the Veteran should be provided with a VA examination to 
determine the diagnosis of his current gastrointestinal 
disorder(s) and whether any of these, other than his duodenal 
ulcer, has existed since service.

With regard to the Veteran's claim for entitlement to service 
connection for a respiratory disorder, the Board notes that the 
September 2009 VA PTSD examiner indicated that the Veteran had 
been taken to the hospital from his place of employment due to a 
severe episode of shortness of breath.  While the examiner 
appeared to link this to a panic disorder, since the Veteran is 
claiming service connection for a respiratory condition and has 
reported shortness of breath which does not appear to be linked 
to any psychiatric disorder, the Board finds that the RO should 
attempt to obtain these records.  In addition, the Veteran should 
be provided with a VA examination to determine if he has chronic 
respiratory symptoms which are not associated with any diagnosis, 
or whether he has a current respiratory disorder which is 
etiologically linked to service.

In terms of the Veteran's claim for entitlement to service 
connection for headaches, the Board notes that the March 2007 VA 
medical record showed that the Veteran was to be screened for 
"cerebral/sinusitis" and that he was to have a computed 
tomography (CT) scan of his head and sinuses; however, these 
records are not in the claims file and it is unclear whether he 
ever underwent these tests.  As such, the RO should attempt to 
obtain the results of these tests on remand.  The Veteran has 
also claimed that he has memory loss as a result of service.  The 
Board notes the Veteran reported that he had memory loss two to 
three times a week.  It appeared from the record that there was 
some association between his memory loss and his headaches.  As 
such, the Board finds that the Veteran should be provided with a 
VA examination in order to determine whether the Veteran has 
chronic headaches which are not associated with a diagnosis and, 
if there is a diagnosis regarding his headaches, whether it is 
etiologically related to service.  The examiner should comment on 
whether the Veteran has memory loss that is associated with his 
headaches or his service-connected PTSD.  

The Board notes that the Veteran filed a notice of disagreement 
(NOD) with the disability rating assigned for his PTSD, 
adjudicated in the October 2009 rating decision.  The Board finds 
that the NOD filed by the Veteran was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2010).  However, as it does not 
appear that the AOJ ever issued a statement of the case with 
regard to these issues, the Board is required to remand the issue 
to the AOJ for issuance of a statement of the case.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a 
statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, this issue may be returned 
to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his musculoskeletal 
disorders, gastrointestinal disorders, 
respiratory disorders, headaches and memory 
loss.  The AOJ should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded  
orthopedic/neurological, gastrointestinal 
and respiratory examinations, by 
appropriate specialists, to determine 
whether the Veteran has any undiagnosed 
musculoskeletal, digestive or respiratory 
problems, headaches or memory loss that are 
unrelated to any diagnosed disorder which 
has lasted 6 months and, if he has any 
diagnosed musculoskeletal, digestive, 
respiratory, headache or memory loss 
disorders, whether these are related to his 
time on active duty.  

All indicated tests or studies deemed 
necessary for an accurate assessment should 
be done.  The claims file, this remand and 
any additional treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.

The orthopedic/neurological examiner should 
offer an opinion as to (1) whether the 
Veteran has an undiagnosed disorder 
manifested by aches and joint pain that has 
existed for 6 months or (2) if the Veteran 
has a diagnosed orthopedic condition, 
whether it is at least as likely as not (50 
percent or more probability) that it is 
etiologically related to his time on active 
duty.

The gastrointestinal examiner should offer 
an opinion as to (1) whether the Veteran 
has a gastrointestinal disorder that has 
existed for 6 months or (2) if the Veteran 
has a diagnosed gastrointestinal condition, 
whether it is at least as likely as not (50 
percent or more probability) that it is 
etiologically related to his time on active 
duty.

The respiratory examiner should offer an 
opinion as to (1) whether the Veteran has 
an undiagnosed respiratory disorder 
manifested by shortness of breath that has 
existed for 6 months or (2) if the Veteran 
has a diagnosed respiratory condition, 
whether it is at least as likely as not (50 
percent or more probability) that it is 
etiologically related to his time on active 
duty.

The neurological examiner should offer an 
opinion as to (1) whether the Veteran has 
an undiagnosed disorder manifested by 
headaches and memory loss that has existed 
for 6 months or (2) if the Veteran has a 
diagnosed condition manifested by headaches 
and memory loss, whether it is at least as 
likely as not (50 percent or more 
probability) that it is etiologically 
related to his time on active duty.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiners should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiners should state the reason why.

3.  The AOJ must issue a statement of the 
case addressing the Veteran's appeal of the 
disability rating assigned for his service-
connected PTSD.  The AOJ should inform the 
Veteran that in order to complete the 
appellate process for this matter, he 
should submit a timely substantive appeal 
to the AOJ.  If the Veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should it be returned to 
the Board.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination may have adverse consequences on his 
claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


